        Case 2:20-cr-00246-JCM-BNW Document 19
                                            20 Filed 11/17/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     SYLVIA A. IRVIN
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702)388-6261/Fax
     Sylvia_Irvin@fd.org
 6
     Attorney for Jose Angel Celedon
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     UNITED STATES OF AMERICA,                           Case No. 2:20-cr-00246-JCM-BNW
11
                   Plaintiff,                                STIPULATION TO CONTINUE
12
                                                               REVOCATION HEARING
            v.
13                                                                  (First Request)
     JOSE ANGEL CELEDON,
14
                   Defendant.
15
16
17          IT IS HEREBY STIPULATED AND AGREED, by and between United States

18   Attorney Nicholas A. Trutanich and Assistant United States Attorney Melanee Smith, counsel

19   for the United States of America, and Federal Public Defender Rene L. Valladares and Assistant

20   Federal Public Defender Sylvia A. Irvin, counsel for Jose Angel Celedon, that the revocation

21   hearing currently scheduled on November 18, 2020 at 10:00 a.m., be vacated and continued to

22   December 18, 2020 at 10:00 a.m., or to a date and time convenient to this Court.

23          This Stipulation is entered into for the following reasons:

24          1.     Undersigned defense counsel has been out of the jurisdiction handling a family

25   medical situation and was not meet able to speak to Mr. Celedon until this week.

26
        Case 2:20-cr-00246-JCM-BNW Document 19
                                            20 Filed 11/17/20 Page 2 of 3




 1          2.      Defense counsel asks the Court for the additional time to be able to meet with
 2   Mr. Celedon and prepare for the revocation hearing.
 3          3.      Mr. Celedon is at liberty and agrees with the need for the continuance.
 4          4.      Undersigned counsel contacted AUSA Melanee Smith and USPO Nickie
 5   Pipilakis, and they are agreeable to the continuance.
 6          This is the first request for a continuance of the revocation hearing.
 7          DATED this 17th day of November, 2020.
 8
 9    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
10
11
      By Sylvia A. Irvin                              By Melanee Smith
12    SYLVIA A. IRVIN                                 MELANEE SMITH
      Assistant Federal Public Defender               Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
          Case 2:20-cr-00246-JCM-BNW Document 19
                                              20 Filed 11/17/20 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                             Case No. 2:20-cr-00246-JCM-BNW
 4
                    Plaintiff,                             ORDER
 5
             v.
 6
     JOSE ANGEL CELEDON,
 7
                    Defendant.
 8
 9
10           IT IS THEREFORE ORDERED that the Revocation Hearing currently scheduled for

11   Wednesday,     November      18,   2020,   at    10:00 a.m.,   be   vacated   and   continued

12   to    December 18, 2020 at the hour of 10:00 a.m.
          ________________

13                  November
              DATED this ___ day 17, 2020.
                                 of November, 2020.

14
15
                                                     UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                       3
